Citation Nr: 0607852	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-05 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee scar.

2.  The propriety of the initial 10 percent rating assigned 
for facial acne.

3.  The propriety of the initial noncompensable rating 
assigned for acne of the chest and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from June 1997 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that rating decision, the RO 
denied the veterans claim for service connection for a right 
knee scar.  The RO also granted service connection for facial 
acne, and for acne of the chest and back, which were assigned 
ratings of 10 percent and zero percent, respectively.  The 
veteran perfected an appeal as to the denial of service 
connection, and as to the assigned ratings.    

In November 2004, the case was remanded to the RO for further 
development with respect to the issues here on appeal.
  

FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  A right knee scar has not been shown to be related to 
active service.

3.  The veteran's service connected facial acne is manifested 
by findings of acne scars on the face.

4.  The veteran's service connected acne of the chest and 
back is manifested by findings of acne scars on the chest and 
back.




CONCLUSIONS OF LAW

1.  A right knee scar was not incurred in or aggravated by 
the veteran's active military service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for an initial disability rating higher than 
10 percent for facial acne are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805, 7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7828 (2005).
 
3.  The criteria for an initial compensable disability rating 
for acne of the chest and back are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes  7803, 7804, 7805, 7806 (2002); 38 C.F.R. § 4.118, 
Diagnostic Codes  7801, 7802, 7803, 7804, 7805, 7806, 7828 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in September 2001 and December 2004, and in 
the statement of the case and supplemental statements of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  The documents providing notice have informed the 
veteran of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  The veteran also has been 
afforded appropriate examination.  In this connection, the 
Board notes that recently, in the November 2004 remand 
decision, the Board directed additional development including 
examination of the claimed skin disorders.  A VA examination 
was scheduled, but the record reflects that the veteran 
canceled the examination, and notified VA that he did not 
want a VA examination.  The RO previously notified the 
veteran consistent with the provisions of 38 C.F.R. § 3.655.  
In addition to the foregoing, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


II.  Analysis of Claims

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran; available 
military records including personnel and medical records; and 
post-service medical records, including private and VA 
medical records including VA examination.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in its entirety, 
all of the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will summarize 
the relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to the claim. 

The record reflects that the RO scheduled the veteran for an 
examination of the claimed right knee scar and service 
connected facial acne and acne of the chest and back.  The 
veteran was notified of the planned examination in April 
2005.  He subsequently notified VA that he did not want an 
examination. Neither the veteran nor his representative has 
requested that another examination be conducted.

Under 38 C.F.R. § 3.655, when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, which examination was 
required to establish entitlement to the benefit sought, the 
decision on the claim must be made based on the available 
evidence of record. 38 C.F.R. § 3.655(b) (2005).

A.  Service Connection

The veteran is claiming entitlement to service connection for 
a right knee scar.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

Service medical records do not show that the veteran was seen 
for any complaints, injuries or treatment referable to a scar 
of the right knee.  Although he was seen during service in 
July 1997 for complaints of pain involving the right knee, 
there is no evidence that this was associated with surgery, 
or a cut or other injury of the knee associated with the 
claimed scar.  At the November 2000 separation examination, 
the veteran made no reference to having had an injury 
associated with a scar.  On examination, no scars are noted 
and the evaluation of the lower extremities was normal.

During a January 2002 VA examination, the veteran reported 
complaints associated with an injury of the right knee.  He 
reported that since that injury he had had pain, weakness, 
stiffness instability, fatigue, and lack of endurance.  With 
respect to this knee symptomatology, the examination report 
indicated that there was no associated skin disorder.  

On examination of the skin, the examiner noted that there was 
a scar on the right knee from a previous operation, which 
measured one cm. and was oval in shape, pale in color and not 
keloid or tender.  X-ray examination of the right knee showed 
no soft tissue abnormalities and the conclusion was normal 
knees.  The examination report does not contain a diagnosis 
pertaining to a scar of the right knee.  

Private medical records include an August 2002 progress note 
showing that the veteran reported that he had a scar on his 
right knee while in service.  That progress note contains 
findings of a 1.5 inch nontender scar of the right knee.  

With respect to the inservice complaints referable to the 
right knee, and musculoskeletal complaints and findings shown 
in the January 2002 VA examination report, the Board notes 
that service connection has been granted for right knee 
strain.

There is no indication in the service medical records of any 
injury referable to a scar of the right knee.  The January 
2002 VA examination report contains findings showing the 
presence of a right knee scar; however, there is no 
indication in that examination report that the scar is 
related to service in any way.  The examination report does 
not associate the scar with the veteran's service connected 
right knee strain, or otherwise link it to service.  Further, 
none of the medical evidence suggests a link between any 
current scar of the right knee, and any incident of service.  

Although the examination findings discussed above noted a 
"scar on the right knee from previous operation," there is 
no indication in service medical records or later, of any 
surgery in service.  Nor is there any evidence showing that 
the veteran underwent surgery related to his service-
connected right knee. 

Also, there are no opinions or other competent evidence to 
relate the claimed disorder to service.  In this connection, 
the Board notes that in April 2005, VA's Appeals Management 
Center notified the veteran that an examination was to be 
scheduled.  As discussed in the November 2004 Board Remand, 
which ordered the examination, the purpose of that 
examination was to obtain an opinion as to the etiology of 
the claimed scar.  However, subsequently the veteran notified 
VA that he did not want to take another VA examination, and 
the examination was cancelled.

In sum, based on the foregoing, there is no medical evidence 
establishing that a relationship is possible between the 
claimed right knee scar and service.  The Board concludes 
that a right knee scar was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for that disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran believes that he has a right knee scar 
which is related to his military service, he is a layman, and 
as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

B.  Propriety of Initial Ratings

The veteran is claiming that he is entitled to higher initial 
evaluations for his service-connected facial acne, and acne 
of the chest and back.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3. The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as in this case, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  As noted above, the Board 
has reviewed all of the evidence of record. The Board will 
summarize the relevant evidence where appropriate and 
material to the issues here.

In the June 2002 rating decision from which the veteran 
appealed, the RO evaluated the veteran's acne (claimed as 
acne of the face), and his acne (claimed as acne of the chest 
and back) under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  
At that time, acne was not listed on the Rating Schedule and 
the RO assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99".  See 38 C.F.R. § 4.20 
(2005).  The RO determined that the most closely analogous 
Diagnostic Code is 38 C.F.R. § 4.118, Diagnostic Code 7806, 
which provides for evaluation of eczema.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  Among changes made to 38 C.F.R. § 4.118 under the 
rating criteria effective on August 30, 2002 were diagnostic 
codes specific to acne (Diagnostic Code 7828), disfigurement 
of the head, face or neck (Diagnostic Code 7800), 
disfigurement of areas other than the head, face, or neck 
(Diagnostic Codes 7801 and 7802), and scars that are unstable 
or painful, or otherwise limit motion (Diagnostic Codes 7803, 
7804, and 7805). These revised rating criteria are codified 
in 38 C.F.R. § 4.118 (2005).

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the June 2005 Supplemental 
Statement of the Case.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for acne.  Prior to that 
date, an acne condition was rated by analogy to eczema, and 
evaluated under the criteria for evaluating eczema pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7806.  See 38 C.F.R. § 
4.20.  Under that code, eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area is assigned a zero percent rating.  
Eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned. To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptional repugnance must be shown. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Prior to August 30, 2002, a zero percent evaluation was 
warranted for slight, disfiguring scars of the head, face or 
neck.  A 10 percent evaluation was warranted when there are 
moderate, disfiguring scars of the head, face or neck.  A 30 
percent rating was warranted for severe, disfiguring scars of 
the head, face or neck, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 50 
percent rating required complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement. 38 C.F.R. § 4.118 DC 7800 (prior to 
August 30, 2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805. Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to 
August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

Effective August 30, 2002, the following apply.  Under the 
criteria effective August 30, 2002, a zero percent rating is 
warranted for dermatitis or eczema that is manifesting less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent evaluation is warranted with 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12- month period. A 60 percent evaluation for 
dermatitis or eczema is warranted with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Alternatively, the 
disability may be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability. 38 C.F.R. § 4.118; Diagnostic Code 
7806 (2004).  

As of August 30, 2002, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial.  
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling.  If deep acne 
(deep inflamed nodules and pus- filled cysts) affects 40 
percent or more of the face and neck, a 30 percent rating is 
warranted.  Alternatively, the disability can be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7828 (2004).

As of August 30, 2002, scars of the head, face, or neck, are 
rated as follows under the revised Diagnostic Code 7800.  A 
10 percent rating is warranted for one characteristic of 
disfigurement.  A 30 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or with two or three characteristics of 
disfigurement.  A 50 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement. 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).

Note 1 under that code provides that the eight 
characteristics of disfigurement for purposes of evaluation 
are: scar 5 or more inches in length; scar at least one-
quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; and skin indurated 
and inflexible in an area exceeding six square inches.

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part. A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2005).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2) (2005).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2005).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2005).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See 38 
C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1), (2) (2005).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2005).

The report of a January 2002 VA examination shows that the 
veteran reported that since 1997, he had complaints of acne 
on his chest, back, and face.  This was constant and 
sometimes inflamed.  He treated the acne with Accutane.  On 
examination of the skin, there were acne scars of the face, 
back and chest.  The examiner found that there was some 
disfigurement.  Pictures were taken and there are pictures 
contained in the claims file.  After examination, with 
respect to the claimed acne involving the chest, back, and 
face, the report contains a diagnosis of acne.

The claims file contains two copies of a private progress 
note, also titled history and physical examination, dated in 
August 2002.  The copies were received in October 2002 and 
February 2003.  Both copies of that note show that the 
veteran reported having skin rash.  Both copies of that note 
contain a finding of acne on face and back.  One of the 
copies, received in October 2002, contains an additional 
finding of "constant itching on exposed surface" associated 
with the acne finding. 

Based upon review of the evidence, and with consideration of 
the appropriate criteria in effect prior to and from August 
30, 2002, at all stages during this appeal, the Board finds 
that a rating is not warranted in excess of that in effect 
for either of the service-connected acne disabilities.

The evidence available for evaluation of the veteran's facial 
acne and acne of the chest and back all predate the 
regulation changes of August 30, 2002.  The Board has 
reviewed all of the relevant evidence available.  The service 
medical records show the veteran was treated numerous times 
in service for acne, including with Accutane.  The most 
recent acne treatment record in service was dated in January 
2000.  During the January 2002 VA examination of the skin, 
there were acne scars of the face, back and chest.  The 
examiner found that there was some disfigurement.  The 
private treatment note in August 2002 shows that the 
veteran's acne involved the face and back. 

The Board notes that pursuant to the November 2004 Board 
Remand order, an examination of the veteran's acne was 
scheduled, however, the veteran cancelled that examination.  
Therefore, findings expected from that examination material 
to the evaluation of the veteran's service-connected skin 
disorders are not available.
 
i.  Facial Acne

In light of the above, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent for his 
facial acne. Under the previous criteria of Diagnostic Code 
7806, the veteran would only be entitled to the next highest 
rating of 30 percent if there is evidence of symptoms 
analogous to eczema, with exudation or itching constant, 
extensive lesions, or marked disfigurement.  As discussed 
above, there is no evidence of exudation or constant itching.  

In this regard, the Board notes that there is a notation of 
"constant itching on exposed surface" on a copy of the 
private treatment note dated in August 2002, and received 
from the veteran in October 2002.  However, the copy of that 
note received directly from the physician in February 2003 
does not contain that notation, which appears to have been 
made by the veteran to the copy he sent.  Thus, while the 
veteran may attest as to perceptible symptoms such as 
itching, the notation of "constant itching on exposed 
surface" does not appear to represent a finding by the 
treating physician.

Further, review of the January 2002 examination report 
including color pictures of the veteran's face does not show 
that the condition is manifested by extensive lesions or 
marked disfigurement.  Moreover, with respect to the previous 
criteria of Diagnostic Code 7800, that evidence does not 
reflect that the service-connected condition constitutes 
severe disfiguring scars of the face. 

Review of the evidence under the revised criteria effective 
from August 30, 2002 shows that following.  Under the revised 
criteria, the evidence does not show evidence of 
disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features; with two or three 
characteristics of disfigurement.  Thus, a rating in excess 
of 10 percent is not warranted under Diagnostic code 7800. 

There is also no evidence to show that the facial acne 
manifests 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  Nor is it shown that 
systemic therapy is required.  Thus a rating in excess of 10 
percent is not warranted under Diagnostic Code 7806.

Lastly, there is no evidence of deep acne (deep inflamed 
nodules and pus-tilled cysts) affecting 40 percent or more of 
the face and neck.  Thus a rating in excess of 10 percent is 
not warranted under Diagnostic Code 7828.  Further, there is 
no evidence that the facial acne involves any limitation of 
function so as to warrant evaluation under Diagnostic Code 
7805.

In sum, the veteran is not entitled to a rating higher than 
10 percent for his service-connected facial acne under any of 
the potentially applicable diagnostic codes. Accordingly, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the facial acne. 38 
C.F.R. § 4.3.

ii.  Acne of the Chest and Back.

In light of the evidence discussed above, the Board finds 
that the veteran is not entitled to a compensable rating for 
his acne of the chest and back. Under the previous criteria 
of Diagnostic Code 7806, the veteran would only be entitled 
to the next highest rating of 10 percent if there is evidence 
of symptoms analogous to eczema, with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  Even assuming that there is itching, there is no 
evidence available showing that the acne of the chest and 
back involves an exposed surface or an extensive area.  

Further, there is no evidence of superficial scars which are 
poorly nourished, with repeated ulceration; or which are 
tender and painful on objective demonstration; or which 
involve limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

With respect to the revised rating criteria, the evidence of 
record does not show that the service-connected acne of the 
chest and back warrants a compensable rating.  The evidence 
does not show that the disability constitutes deep acne.  See 
38 C.F.R. § 4.118, Diagnostic Code 7828 (2005).  Nor does the 
evidence show that any acne scars are deep or cause limited 
motion, or involve areas exceeding 6 square inches.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  The evidence 
also does not show that there are superficial scars involving 
areas of 144 square inches or greater; superficial unstable 
scars; scars that are superficial and painful on examination; 
or scars that cause limitation of function of the affected 
part.  See 38 C.F.R. § 4.118, Diagnostic Code 7802, 7803, 
7804, 7805 (2005).  

In sum, the veteran is not entitled to a compensable rating 
for his service-connected acne of the chest and back under 
any of the potentially applicable diagnostic codes. 
Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable rating for the acne of the 
chest and back. 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a right knee scar is 
denied.

An initial rating in excess of 10 percent for facial acne is 
denied.

An initial compensable rating for acne of the chest and back 
is denied. 



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


